Citation Nr: 0947955	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension and chest pain, to 
include as a result of lead poisoning.  

2.  Entitlement to service connection for residuals of kidney 
stone removal, to include as a result of lead poisoning.  

3.  Entitlement to service connection for unspecified 
allergies, to include as a result of lead poisoning.  

4.  Entitlement to service connection for a prostate 
disorder, to include as a result of lead poisoning.  

5.  Entitlement to service connection for an unspecified 
disorder of the joints and muscles, to include gout, to 
include as a result of lead poisoning.  

6.  Entitlement to service connection for a headache 
disorder, to include as a result of lead poisoning.  

7.  Entitlement to an acquired disorder (organic or 
psychiatric) manifested by memory loss, other that the 
service-connected anxiety disorder, to include as secondary 
to the service-connected psychiatric disorder, to include as 
secondary to lead poisoning.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
September 1970 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran appeared at a Travel Board Hearing before the 
undersigned in November 2007.  A transcript is associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this instance claims that he suffers from a 
broad range of maladies encompassing many systems of the 
body.  Specifically, he claims to be afflicted by headaches, 
kidney stones, allergies, a prostate condition, a 
cardiovascular condition (chest pains and hypertension), and 
a generalized body-wide orthopedic disorder, including gout.  
Essentially, he contends that all of these disorders stem 
from exposure and consumption of lead particles while on 
active duty in the U.S. Army.  

The Veteran has submitted photographic evidence of him using 
his helmet, made of steel, as a cooking instrument during 
jungle survival training with the U.S. Army.  It is quite 
clear by this evidence that the Veteran slaughtered a type of 
poultry fowl, presumably a chicken, and after removing the 
feathers, beak, and talons, prepared the animal's meat for 
consumption by cooking (over an open flame) in his helmet.  
The Veteran has submitted numerous internet articles, paint 
labels, and photographs of paint shavings from his helmet 
which purport to show that lead was present inside the helmet 
while it was being used as a cooking device.  He contends 
that the helmet had been painted numerous times, and that as 
a result, a more than minimal amount of the lead-based paint 
seeped into food that he eventually consumed.   

There is evidence of a potential current diagnosis of lead 
poisoning, with a private medical report of February 2005 
assessing "possible lead poisoning," with a need for 
further laboratory work.  There is no further indication of 
lead poisoning in the record; however, it is apparent that 
the Veteran was counseled by this medical provider as to what 
the effects of the condition might be.  

There is evidence of lead exposure in service, as the Board 
does not doubt that lead-based paints were used to some 
degree, however minimal, in the construction of helmets.  In 
addition, the Veteran has been found to, at least 
potentially, have a current diagnosis of lead poisoning.  
Given this, it is necessary to discern what, if any, 
disorders are present in the Veteran which may be related to 
his exposure to lead.  In this regard, a comprehensive VA 
internal medicine examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).  

There is evidence of kidney, prostate, and headache symptoms, 
and the Veteran has also been assessed as having chest pains, 
with some vague mentioning of allergies and hypertension 
noted in the post-service history.  While the Veteran does 
not have a diagnosis of an orthopedic disorder per se, he is 
competent, as a layperson, to report on that which comes to 
him through his senses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his complaints of musculoskeletal 
pain, and the evidence of lead exposure, are enough to 
mandate a thorough VA examination.  See McLendon at 79, 81.  

Additionally, the Board notes that the Veteran is currently 
service-connected for a psychiatric disorder including 
depression and anxiety.  Chest pains and headaches have been 
associated with this condition as somatic features.  To the 
extent possible, the VA examiner should distinguish if chest 
pains and headaches are a separate organic disorder, or, 
alternatively, if the conditions are somatic manifestations 
of the already service-connected depression with anxiety.  
Moreover, as the Veteran has claimed service connection for a 
separate memory disorder, the examiner should opine as to if 
memory issues are a manifestation of the service-connected 
psychiatric disorder or, alternatively, if they represent a 
separate condition (organic or psychiatric in nature) that 
was caused by exposure to lead in service or is related 
(either causally or by aggravation ) to the service-connected 
psychiatric condition.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran is to be afforded a VA 
internal medicine examination to determine 
if his claimed disorders are present, and 
if so, if there is any relationship 
between the current conditions and his 
military service, to include lead 
poisoning resulting from cooking food in a 
helmet painted with lead-based products.  
Specifically, the examiner is asked to 
identify if the Veteran experiences a 
cardiovascular disorder (including chest 
pains and/or hypertension, separate from 
somatic manifestations of chest pain 
associated with a service-connected 
psychiatric disorder), a kidney disorder, 
a prostate disorder, an allergy disorder, 
a headache disorder (separate from somatic 
manifestations associated with a service-
connected psychiatric disorder), a 
generalized orthopedic disorder (inclusive 
of gout and/or joint and muscle pain), and 
an acquired memory loss disorder 
(including a psychiatric condition 
separate from service-connected depression 
with anxiety and/or an organic memory 
disorder).  If any of the conditions are 
found present, the examiner is asked to 
opine as to if it is at least as likely as 
not (50 percent probability or greater) 
that the current conditions were caused 
in, or began during, the Veteran's period 
of active service.  Specifically, the 
examiner must opine as to if lead 
poisoning occurred during service based on 
exposure to lead paint in food prepared in 
a helmet, and if so, if it is at least as 
likely as not that such exposure caused 
the existence of current conditions.  
Finally, if the Veteran is found to have a 
memory loss disorder (either organic or 
psychiatric) that is separate from his 
service-connected depression/anxiety, it 
is asked if it is at least as likely as 
not that this disorder was caused or 
aggravated by the service-connected 
depression and anxiety disorder.  A 
detailed rationale should accompany the 
report, and the examiner must indicate 
that the claims file was reviewed in its 
entirety.  

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claims.  If any 
of the claims remain denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


